Exhibit 99.1 China's Vice Premier, Li Keqiang, Visits Sinovac to Inspect H1N1 Vaccine Production Preparation Emphasized Importance of Vaccine Production BEIJING, June 2 /PRNewswire-Asia/ Sinovac Biotech Ltd. (NYSE Amex: SVA), a leading developer and provider of vaccines in China, announced today that China's Vice Premier, Li Keqiang, accompanied with State Councilor and Secretary of the State Council, Ma Kai; Head of General Administration of Quality Supervision, Inspection and Quarantine, Wang Yong; Minister of Ministry of Health, Chen Zhu; Vice Minister of Ministry of Science and Technology, Liu Yanhua; Mayor of City of Beijing, Guo Jinlong; and other delegate members visited Sinovac to inspect its production preparation for a vaccine against influenza A (H1N1). Li Keqiang also emphasized the importance of having a vaccine for influenza A (H1N1) and encouraged Sinovac to step up vaccine production. At the end of May, the US Center for Disease Control began distributing the influenza A (H1N1) virus strain to manufacturers. Once Sinovac receives the strain, we will commence production immediately. During the visit, Li Keqiang commented that vaccination plays a crucial role in preventing and controlling infectious diseases. He spoke positively about the country's prevention and control of the disease during the past month, and about the vital role Sinovac has to play in protecting against H1N1. He added that Sinovac is qualified manufacturer to produce influenza A (H1N1) vaccine and will be a very important force for the country in controlling the spread of this virus. Chen Zhu, Minister of Ministry of Health, commented that Sinovac is a company which has social responsibility. Mr. Weidong Yin, Chairman, President and CEO of Sinovac, commented, "We were excited to showcase to China's Vice Premier our significant progress towards the production of a vaccine against the influenza A (H1N1) virus. The visit by high-ranking national officials gives us confidence that the Chinese government recognizes our capabilities.
